Citation Nr: 1401687	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-38 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the female reproductive system to include ovarian and cervical cysts and abnormal bleeding.  

2.  Entitlement to service connection for a disability manifested by lumps in the breasts.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran's active service extended from December 1996 to May 2001 and from November 2001 to September 2006.  She also had a period of active duty for training from February 1995 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2007 rating decision, the RO, in pertinent part, denied service connection for lumps in the breast.  In the June 2008 decision, the RO, in pertinent part, denied service connection for cervical and ovarian cysts.  In September 2011 and December 2012, the Board remanded this matter for additional development and medical inquiry.  


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that chronic disorders of the female reproductive system were not present in service and are not related to service or to an incident of service origin.
   
2.  The preponderance of the evidence of record indicates that the Veteran has not had during the claim period a disability involving the breasts.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for disorders of the female reproductive system have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

2.  The criteria for service connection for a breast disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in November 2006 that informed her what was required to substantiate the claims and of the allocation of responsibilities between herself and VA.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, private and VA treatment records, and records from the Social Security Administration (SSA).  VA assisted the Veteran in obtaining other evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Claims for Service Connection

The Veteran contends that several gynecological problems - ovarian and cervical cysts, pain, infections, heavy bleeding, clotting - are related to her active service.  She also contends that she has a breast disorder that was incurred during service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection do not apply in this matter as gynecological and breast disorders are not listed under 38 C.F.R. § 3.309(a).     

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board will address the Veteran's claims separately below.  

	Gynecological disorders

The record establishes that the Veteran has had gynecological disorders during the appeal period.  Private and VA treatment records dated since early 2007 note treatment for cysts, enlarged uterus, suprapubic pain, and bleeding.  A February 2007 VA examiner noted a history of severe menstrual cramping with heavy menstruation with clots.  A June 2008 VA examiner noted post-service left and right ovarian cysts per transabdominal ultrasounds in April 2007 and January 2008, and moderate menstrual cramps with heavy, irregular bleeding with clots, and reports of pelvic fullness and pelvic pain.  Furthermore, an August 2012 VA examiner diagnosed the Veteran with anvolulatory uterine dysfunctional bleeding.  

The record also establishes that the Veteran experienced gynecological disorders during service.  The Veteran's STRs note several gynecological problems between 1999 (prior to May 2000 child birth) and 2004 to include urinary tract infections, suprapubic pain, "interstitial cystitis", "bilateral ovarian cysts", adnexal tenderness and fullness, irregular and heavy menses, a cervical cyst, enlarged uterus and ovaries, urgency, and frequency.  In particular, the Board notes a July 2004 treatment note which indicates that recent ultrasound and colposcopy revealed three uterine cysts and one ovary cyst, all benign.  Furthermore, the Board has favorably considered the Veteran's statements that she experienced during service observable symptoms such as abdominal pain and vaginal bleeding.  She is competent to report that she experienced such discomfort and bleeding.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).       
  
Nevertheless, the preponderance of the evidence of record is against finding that the gynecological disorders diagnosed during the appeal period are related to the Veteran's active service which ended in September 2006.  

First, the Veteran's June 2006 separation reports of medical examination and history do not note a chronic gynecological disorder.  The report of medical examination is entirely negative for such a disorder, while the report of medical history notes the cysts diagnosed in 2004.  A June 2006 pap smear was negative for lesions and malignancies, moreover.  This information indicates that the Veteran's in-service problems were not chronic in nature.  

Second, the only medical professionals that commented on the Veteran's claims to service connection found service and the gynecological problems noted during the appeal period to be unrelated.  The record contains two medical opinions on this issue, from the June 2008 VA examiner and from the August 2012 VA examiner.  

The June 2008 examiner indicated a personal examination of the Veteran and indicated a review of the Veteran's claims file.  In the report, the examiner considered the Veteran's medical history and her lay statements.  The examiner compared the cysts noted during service to those noted in 2007.  The examiner noted a June 2004 ultrasound revealing a left ovarian cyst, and a normal pelvic ultrasound in July 2004.  Additionally, the examiner noted post-service left and right ovarian cysts per a transabdominal ultrasound in April 2007.  Finally, the examiner noted a January 2008 transabdominal ultrasound that revealed a unilocular cyst of the left ovary, probable physiologic or functional cyst in this age group.  It was noted to be smaller than a cyst previously identified by the April 2007 ultrasound in the left ovary.  Ultimately, the June 2008 VA examiner diagnosed the Veteran with left ovary cyst, with no objective evidence of cervical cysts.  

In her opinion, the examiner stated that the Veteran's current left ovarian cyst was not caused by the same condition as her in-service complaint.  The examiner explained that the January 2008 cyst was smaller than the cysts previously identified in April 2007, and that there was no cyst in the right ovary in 2008.  The examiner indicated that the findings were consistent with functional ovarian cysts.  The examiner explained that, in pre-menopausal woman, findings of a functional ovarian cyst is not pathologic, and that these types of cysts are related to the process of ovulation that happens with the menstrual cycle, and they usually disappear on their own during a future menstrual cycle.  The examiner further explained that it would be mere speculation to state that the left ovarian cyst described in January 2008 is the same as the left ovarian cyst described during active duty in the setting of the normal ultrasound in July 2004.  

As the June 2008 VA examiner's opinion is based on the evidence of record, and is supported by a rationale, it is of probative value in addressing the issue of service connection with regard to the issue of whether the cysts noted following service relate to the cysts noted during service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).   

Nevertheless, as noted in the September 2011 remand, the June 2008 examiner's report is limited in scope.  It did not address the other gynecological problems noted during the appeal period besides the cysts.  Additional medical commentary regarding the Veteran's overall gynecological condition was therefore requested.  In response, the Veteran underwent another VA examination in August 2012.  

In a report of record, the August 2012 VA examiner indicated a review of the claims file and an examination of the Veteran.  The examiner reviewed the Veteran's medical history regarding her gynecological difficulties including cramping, bleeding, pelvic discomfort, vaginal discharge, and enlarged uterus and ovaries.  The examiner characterized the Veteran's overall gynecological condition as anvolulatory uterine dysfunctional bleeding.  In support, the examiner cited March 2010 hysteroscope and endometrial biopsy and a May 2012 VA pelvic examination.  The examiner stated that the Veteran had been scheduled for a hysterectomy, but that such a procedure had not been performed.  The examiner concluded her report by stating that the Veteran's condition was not caused by any disorder she experienced during active service.  The examiner explained that the Veteran was not diagnosed with anvolulatory bleeding dysfunction during service, and that the in-service testing in 2004 merely noted a small cyst, which the examiner found unrelated to the anvolulatory bleeding.  Rather, based on the Veteran's statements, the examiner found that the anvolulatory bleeding began after service, in 2007.  This opinion is based on the evidence of record inasmuch as the private and VA treatment records in the claims file evidence the onset in early 2007 of post-service gynecological problems.  The examination was adequate as it was based on a review of the history, an examination and as a rationale was provided.  Hence, the August 2012 opinion is of probative value in addressing the Veteran's claim.  See Bloom, supra.     
 
In assessing the Veteran's claim, the Board has considered the Veteran's lay assertions that her gynecological problems relate to service, or to the cysts noted during service.  However, these comments are unpersuasive with regard to the issue of medical nexus.  As indicated earlier, the Veteran is competent to attest to symptoms she may observe or sense, such as pain or bleeding.  See Barr, supra.  But the Veteran's statements regarding diagnosis and etiology of pelvic and gynecological problems are of no probative value.  The disorders at issue involve internal pathologies that are beyond the capacity for lay observation.  Their diagnosis and etiology cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion linking the gynecological disorders noted during the appeal period to service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  She does not have the training and expertise to provide medical evidence connecting service to the current symptoms.  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence clearly indicates no relationship between the Veteran's service and her current gynecological disorders.    

In sum, the record documents that the Veteran has been diagnosed with cysts and anvolulatory uterine dysfunction, and that she was diagnosed with cysts during active service.  However, the preponderance of the evidence of record indicates that the current problems are unrelated to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a service connection finding is unwarranted in this matter.  38 C.F.R. § 3.303.  

	Breasts 

As noted in the Board's September 2011 remand, the evidence of record was not clear on the issue of whether the Veteran has ever had a breast disorder.  On the one hand, the STRs note complaints of breast pain during service, and a June 2006 in-service mammography report notes a lump in the left breast.  Further, a February 2007 VA examination report noted "diffuse nodularity" and tenderness in the left breast.  On the other hand, the February 2007 examiner characterized the breast lumps as benign.  Moreover, mammography reports dated in December 2010 and March 2012 noted negative findings indicating normal breasts.  

To clarify the Veteran's condition, the Board sought medical inquiry into whether the Veteran has ever had a breast disability.  In response, the August 2012 VA compensation examiner reviewed the claims file and examined the Veteran.  The examiner concluded that the Veteran has never had a breast disorder.  The examiner stated that the examination indicated normal symmetrical breasts that were nontender to palpation.  Further, the examiner found no evidence of nipple discharge, erythema, masses, edema, sores, pigmentation or nipple abnormalities, puckering of skin, axillary nodes, or fibrocystic tissue.  Rather, the examiner indicated that the Veteran's complaints of breast pain stemmed from left chest wall costochondritis instead of a problem with the breasts.  

A finding of service connection for a breast disorder is therefore unwarranted.  The evidence of record indicates that the Veteran has not had a breast disorder during the claim period.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Notably, pain alone in the breasts cannot be construed as a disability under VA guidelines.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).     


ORDER

Entitlement to service connection for a disability of the female reproductive system to include ovarian and cervical cysts and abnormal bleeding is denied.    

Entitlement to service connection for a disability manifested by lumps in the breasts is denied.   



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


